222 Ga. 793 (1966)
152 S.E.2d 692
CARR
v.
CAR-PERK SERVICES, INC.
23768.
Supreme Court of Georgia.
Submitted November 15, 1966.
Decided December 5, 1966.
Moreton Rolleston, Jr., for appellant.
Edenfield, Heyman & Sizemore, Joseph Lefkoff, for appellee.
MOBLEY, Justice.
This is an appeal from a judgment sustaining a motion to dismiss a plea in bar. The plea, based upon the ground of former adjudication between the parties, was not sufficient to withstand petitioner's motion to dismiss, as defendant introduced no evidence to prove the record in the prior case upon which he relied, and the trial court could not take judicial notice of the prior case. Altman v. Florida-Georgia Tractor Co., 217 Ga. 292 (3) (122 SE2d 88); King v. Pate, 215 Ga. 593 (1) (112 SE2d 589); Salter v. Heys, 207 Ga. 591 (3) (63 SE2d 376); Glaze v. Bogle, 105 Ga. 295, 298 (31 S.E. 169); Findley v. Johnson, 84 Ga. 69 (4) (10 S.E. 594). The trial court properly sustained the motion to dismiss the plea in bar.
Judgment affirmed. All the Justices concur.